Title: To Thomas Jefferson from Philip Mazzei, 22 June 1807
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            22 Giugno, 1807.
                        
                        Non copierò la lunghissima precedente mia degli 8 Feb., coll’aggiunta dei 18 dell’istesso mese, persuaso che
                            l’abbia ricevuta. L’originale parti sul Brig Dispatch Capn. Nickison for Baltimore, la duplicata sul Brig Swift Capn.
                            Campbel for New-York. Ripeterò ⅌ altro la mia supplica ⅌ aver da Lei la raccolta del suoi discorsi inaugurali
                            e messaggi al Congresso con tutti i materiali espressi nelle mie precendenti, compreso quel piece
                                published in a Boston paper, con i requisiti necessari per ben comprenderlo. Desidero di tradurre il tutto, e
                            stamparlo per farne un tometto e regalarlo ogli Amici, che me ne pregano da tutte le parti. Potrò farne la piccola spesa
                            senza mio incomodo avendo già ottenuta l’eredità della quale parlai nella mia precedente. Mediante la da. eredità potrei
                            servire, senza il minimo salario, anche o fino alle morte, la mia cara Patria adottiva come Ministro Plenipotenziario, e,
                            trattandosi di viaggi dentro l’Italia, potrei fare anche quelli a mie proprie spese. Io lo gradirei moltissimo; son
                            persuaso che non sarei totalmente inutile; e mi credirei bastantemente gratificato dall’onore di servir la mia Patria
                            adottiva, dalla consolazione di poter’esserle di qualche utilità, e dal vantaggio di godere del diritto delle Genti, per
                            il che non sarei soggetto a soprusi, estorsioni, e avarie.
                        O già preparato il seme delle fragole d’ogni mese che metterò a suo tempo in una boccettina di vetro (acciò
                            non si guasti nel traversar l’Atlantico) e lo mandero con una dozzina di bottiglie dell’istesso Moscadello di Montalcino
                            che Le mandai l’anno passato (mentre si conservi anche in questa seconda estate) ⅌ il primo bastimento che partirà
                            da Livorno in 8bre, ovvero in 9bre, mentre non ca ne sieno in 8bre.
                        O inteso con dispiacere, che Ella sia determinato di non volere assolutamente accettar la Presidenza
                                ⅌ un terzo quadriennio. Credo cosa pericolosa il cambiar timoniere nell’attuale stato di cose. Ci è gran
                            probabilità, che la burrasca politica non terminerà molto presto in Europa, ed è sempre da temersi che la ripercossione
                            si faccia sentire anche costà. Mi vien do. che la sua renunzia farà che sia elette Madison. Quando Ben. Harrison suo
                            Amico, uomo d’onore, e galantuomo di 24 carati, era per essere eletto Governator di Virginia, il 2 do. anno della
                            Repubblica, e conseguentemente in tempi burrascosi, Ella a oppose, e mi disse in altri tempi sarà
                                ottimo, ma non adesso, e me ne diede buone ragioni. Dirò io
                            11 istesso di Madison. I talenti e la virtù non bastano nelle attuali circostanze; si richiedono ancora grand’esperienza
                                , e cognigione del cuore umano. Madison, sommo nelle 2 prime, è un
                            bambino innocente nelleseconde. Ebbi luogo di sperimentar più volte questa verità in Virginia, poi a New York nel 1785, e
                            n’ebbi una riprova ben chiara qua subito che intesi e veddi, che
                            aveva messo il suo cognato Mr. Payne intieramente sotto la tutela di quel Mr. Davis compratore dalle cambiali che trassi
                            sopra di Lei. Lo veddi qui la prima volta in casa mia, condotto ci a pranzo da Mr. Appleton ⅌ farmi cosa grata ⅌ chè desideravo di far conoscenza con Mr. P. ⅌ la sua parentala
                            con Madison. Non grani dalla Metà del pranzo, che l’avevo conosciuto per un vano e orgoglioso Aristocrate. quando gli resi
                            la visita in Livorno mi romaeò, parlando appena d’altro, che delle
                            ricchezze del suo suocero e proprie, in presenza della moglie che gli faceva l’eco. La sua vanità l’indusse fino a far
                            passare Mr. P. ⅌ suo Segretario, e nei biglietti di Visita l’insisolò Secretary of Legation,
                            per esser creduto Ambasciatore, o Ministro Plenipotenziario in Tripoli. Avendogli un giorno domandato qualche notizia di
                            quel Randolph, del quale avevo letto qualche libello nelle gazzette Americane, me ne parlò come d’un Semideo, e la sua
                            sciocca temerità lo portò a caratterizzarlo ⅌ il solo capace di dare al Governo
                            quell’energia, della quale (diss’ei) manca intieramente, soggiugnendo chi presto sarebbe seguito un cambiamento di cose,
                            mi avrebbe fatto stordire. Credei proprio di non fargli conoscere la mia maniera di pensare e di sentire, ed egli fù tanto
                                acciecato dalla sua orgogliosa vanità, da credere d’aver fatto di me un
                            proselita. Ei ne fu talmente persuaso, che giunse fino a farmi l’elogio del Col. Burr, esaltandolo sopra tutti i più gran
                            Geni che l’Istoria ci abbia fatto conoscere. Credei allora di non dover negligere i mezzi d’assicurarmi sempre più dei
                            suoi sentimenti cosa che non mi fù difficile, poichè abitava nella Locanda d’un buon tedesco amico mio, e che intende
                            l’inglese. Ogni volta che si parlava degli S:U; diceva: Our government wants energy. Disgustato di
                            sentir lodare il governo repubblicano, disse con sdegno: there is a very great proportion of the people of the U.S. wishing for a Monarchy, e soggiunse Col. Burr had in his interests the persons of the first fortunes and talents in the U.S. Tutto
                            dimostra il suo desiderio che Burr ottenesse l’intento, a che se ne credeva
                            sicure. A uno che disse, che il Col. Burr deserved to be hanged, rispose: By God,
                                I would shoot the man who should hang him. E la sua sciocca moglie disse che, quando erano per venire via, il Col.
                            Burr aveva do. al suo merito: You shant stay long in Tripoli. I will send for you before 18 months.
                            Il quieto e tranquillo P. non secondava, nè contradiceva. In somma D. è un’uomo, che non sa, o non vuol mascherarsi e
                            ⅌ poco che uno lo tratti devo conoscerlo! Probabilmente la sua temerità della fiducia che Burr ottenrebbe intento.
                                Se Madison ama davvero il suo cognato, si pentirà d’averlo messe sotto
                            la sua tutela. Io son di parere, che non cooperi punto per liberarlo dal vizio del vino, ma che piuttosto lo gradisca
                            dimostrando il contrario. L’amicizia che ò sempre avuta ⅌ Madison, e la stima grande che nutro
                            ⅌ l’ottime sue qualità, sì del cuore che della mente, m’inducono a pregarla di manifestar gli quel che Le scrivo,
                            affinchè s’induca a levare il Cognato dalle mani di un tal Tutore.
                        O ricevuto ultimamente una lettera dalle povere vecchie sorelle del Bellini, che dimostra la loro estrema
                            miseria. Di grazia lo faccia notificare a Mr. Bracken, pregandolo di rimettermi qualunque piccola somma egli abbia
                            realizzato, senzi aspettare d’aver realizzato il tutto.
                        La sola notizia pervenutami degli Scultori fù quella che Ella mi diede, cisè che stavano
                                ben di salute, bene impiegati, e grandemente stimati. La prejo di dire ad ambidue, che mi vergagno per loro e per
                            me d’essere obbligata a rispondere a tutti quei che me ne domandano, che non ò mai ricevuto una sillaba
                                da veruno di loro. La prego in oltre di consegnar l’inclusa a Mr. Latrobe, e se vuol degnarsi di farmene aver la
                            risposta, mi libererà da un’altra vergogna che mi affligge sensibilissimamente. Una risposta qualunque mi serva, ma devo
                            darla, e non voglio inventarla, onde non la posso dare senza riceverla.
                        Le rammemora il modello dello aratro di sua invenzione, un poca d’acquavite di pesche, un barile di New york goold pipins, e 2 piante delle medesime.
                        Mi conservi la sua preziosa amicizia, e riceva i miei voti ⅌ la sua prosperità, e per la
                            continovazione del servizio che la Patria esige da Lei fino a tanto che le cose sieno sur un meglior piede qua, e più consolidate costà. Tutto Suo,
                        
                            F. M.
                        
                        
                            N.B: La copia partì sul Brig S. Michael, Capn. Bounds for Baltimore, e l’originale
                        
                    